Exhibit 10.3

TE CONNECTIVITY LTD.

2007 STOCK AND INCENTIVE PLAN

(AMENDED AND RESTATED AS OF SEPTEMBER 17, 2020)

ARTICLE I

PURPOSE

1.1 Purpose. The purposes of this TE Connectivity Ltd. 2007 Stock and Incentive
Plan (Amended and Restated as of September 17, 2020)) (the “Plan”) are to
promote the interests of TE Connectivity Ltd. (and any successor thereto) by
(i) aiding in the recruitment and retention of Directors and Employees,
(ii) providing incentives to such Directors and Employees by means of
performance-related Awards to achieve short-term and long-term performance
goals, (iii) providing Directors and Employees an opportunity to participate in
the growth and financial success of the Company, and (iv) promoting the growth
and success of the Company’s business by aligning the financial interests of
Directors and Employees with that of the other stockholders of the Company.
Toward these objectives, the Plan provides for the grant of Stock Options, Stock
Appreciation Rights, Annual Performance Bonuses, Long Term Performance Awards
and other Stock-Based Awards.

1.2 Effective Dates; Shareholder Approval. The Plan was originally effective
June 29, 2007. The Plan has been amended and restated from time to time since
its original effective date. The Plan was most recently approved by shareholders
on March 8, 2017 to provide for the issuance of additional shares under the
Plan, and to make certain technical revisions and improvements. This amended and
restated Plan was adopted by the Board of Directors of the Company on September
17, 2020 for the purpose of adding certain administrative amendments relating to
the vesting and/or forfeiture of Awards.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context,
and except as otherwise provided in an Award Certificate:

“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.

“Acquired Grantee” means the grantee of a stock-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.

“Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 that is paid solely on account of the attainment of a specified
performance target in relation to one or more Performance Measures.

“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:

(a)“Stock Options” awarded pursuant to Section 4.3;

(b)“Stock Appreciation Rights” awarded pursuant to Section 4.3;

(c)“Annual Performance Bonuses” awarded pursuant to Section 4.4;

(d)“Long Term Performance Awards” awarded pursuant to Section 4.5;

(e)“Other Stock-Based Awards” awarded pursuant to Section 4.6;

(f)“Director Awards” awarded pursuant to Section 4.7; and

(g)“Substitute Awards” awarded pursuant to Section 4.8.

1



--------------------------------------------------------------------------------

“Award Certificate” means the document issued, either in writing or through an
electronic medium, by the Committee or its designee to a Participant evidencing
the grant of an Award.

“Board” means the Board of Directors of the Company.

“Cause” means misconduct that is willfully or wantonly harmful to the Company or
any of its Subsidiaries, monetarily or otherwise, including, without limitation,
conduct that violates the Company’s Code of Ethical Conduct.

“Change in Control” means the first to occur of any of the following events:

(a)any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(b)persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof, provided that any person becoming a Director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least 50 percent of the Incumbent Directors; but provided further,
that any such person whose initial assumption of office is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents
(including through the use of any proxy access procedures that are included in
the Company’s organizational documents) by or on behalf of a “person” (as
defined in Section 13(d) and 14(d) of the Exchange Act) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director; or

(c)consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own directly or indirectly more than
50 percent of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

(d)consummation of a complete liquidation or dissolution of the Company;

provided, however, that if and to the extent that any provision of this Plan or
an Award Certificate would cause a payment of deferred compensation that is
subject to Code Section 409A(a)(2) to be made upon the occurrence of a “Change
in Control,” or would change the timing and/or form of any payment of deferred
compensation that is subject to Code Section 409A(a)(2) upon a specified date or
event occurring after a “Change in Control” or upon a “Change in Control
Termination,” then such payment shall not be made, or such change in timing or
form of payment shall not occur, unless such “Change in Control” is also a
“change in ownership or effective control” of the Company within the meaning of
Code Section 409A(a)(2)(A)(v) and applicable regulations and rulings thereunder.

“Change in Control Termination” means a Participant’s involuntary termination of
employment following a Change in Control under one of the following
circumstances:

2



--------------------------------------------------------------------------------

(a)termination of the Participant’s employment by the Company for any reason
other than for Cause, Disability or death during the twelve (12) month period
immediately following the Change in Control;

(b)termination of the Participant’s employment by the Participant after one of
the following events that occurs during the twelve (12) month period immediately
following the Change in Control:

i.the Company (1) assigns or causes to be assigned to the Participant duties
inconsistent in any material respect with his or her position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in the Participant’s position, authority, duties or
responsibilities; or (3) takes or causes to be taken any other action which, in
the reasonable judgment of the Participant, would cause him or her to violate
his or her ethical or professional obligations (after written notice of such
judgment has been provided by the Participant to the Company and the Company has
been given a 15-day period within which to cure such action), or which results
in a significant diminution in such position, authority, duties or
responsibilities; or

ii.the Company, without the Participant’s consent, (1) requires the Participant
to relocate to a principal place of employment more than fifty (50) miles from
his or her existing place of employment; or (2) reduces the Participant’s base
salary, annual bonus, or retirement, welfare, stock incentive, perquisite (if
any) and other benefits taken as a whole.

provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) the Participant
first notifies the Company in writing describing in reasonable detail the
condition which constitutes an event described in this clause (b) within ninety
(90) days of its occurrence, (x) the Company fails to cure such condition within
thirty (30) days after the Company’s receipt of such written notice, (y)
notwithstanding such efforts, the condition continues to exist, and (z) the
Participant terminates employment within sixty (60) days after the end of such
thirty (30)-day cure period.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Management Development and Compensation Committee of the
Board or any successor committee or subcommittee of the Board, which committee
is comprised solely of two or more persons who are outside directors within the
meaning of Section 162(m)(4)(C)(i) of the Code and the applicable regulations
and nonemployee directors within the meaning of Rule 16b-3(b)(3) under the
Exchange Act.

“Common Stock” means the common stock of the Company, $.57 (CHF) par value, and
such other securities or property as may become subject to Awards pursuant to an
adjustment made under Section 5.3.

“Company” means TE Connectivity Ltd., a Swiss company, or any successor thereto.

“Deferred Stock Unit” means a Unit granted under Section 4.6 to acquire Shares
upon Termination of Directorship or Termination of Employment, subject to any
restrictions that the Committee, in its discretion, may determine.

“Director” means a member of the Board who is a “non-employee director” within
the meaning of Rule 16b-3(b)(3) under the Exchange Act.

“Director Shares” means the award of fully-vested Shares to a Director under
Section 4.6 as part of the Director’s annual compensation, or under such
circumstances as are deemed appropriate by the Board.

“Disabled” or “Disability” means the inability of the Director or Employee to
perform the material duties pertaining to such Director’s directorship or such
Employee’s employment due to a physical or mental injury, infirmity or
incapacity for 180 days (including weekends and holidays) in any 365-day period.
The existence or nonexistence of a Disability shall be determined by an
independent physician selected by the Company and reasonably acceptable to the
Director or Employee. Notwithstanding the above, if and to the extent that any
provision of this Plan or an Award Certificate would cause a payment of deferred
compensation that is subject to Code Section 409A(a)(2) to be made upon the
occurrence of a “Disability” or upon a person becoming “Disabled,” or would
cause a change in the timing or form of payment of such deferred compensation
upon the occurrence of a “Disability” or upon a person becoming “Disabled,” then
such payment shall not be made, or such change in timing

3



--------------------------------------------------------------------------------

or form of payment shall not occur, unless such “Disability” or condition of
being “Disabled” satisfies the requirements of Code Section 409A(a)(2)(C) and
applicable regulations and rulings thereunder.

“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the stock dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable. Dividend Equivalents will not be awarded in connection with
stock option or Stock Appreciation Rights Awards.

“Effective Date” means September 17, 2020.

“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.

“Fair Market Value” of a Share means the closing sales price on the New York
Stock Exchange (or, if not listed on such exchange, on any other principal
securities exchange on which the Common Stock is listed) on the date as of which
the determination of Fair Market Value is being made or, if no sale is reported
for such day, on the next preceding day on which a sale of Shares was reported.
Notwithstanding anything to the contrary herein, the Fair Market Value of a
Share will in no event be determined to be less than par value.

“Fair Market Value Stock Option” means a Stock Option the Exercise Price of
which is fixed by the Committee at a price equal to the Fair Market Value of a
Share on the date of grant.

“GAAP” means United States generally accepted accounting principles.

“Incentive Stock Option” means a Stock Option granted under Section 4.3 that is
intended to meet the requirements of Section 422 of the Code and any related
regulations and is designated in the Award Certificate to be an Incentive Stock
Option.

“Key Employee” means an Employee who is a “covered employee” within the meaning
of Section 162(m)(3) of the Code.

“Key Performance Indicator” means a Performance Measure identified at the
business unit level (or other business level) to reflect growth, productivity or
quality, as appropriate, for the business’ key initiatives for the Performance
Cycle.

“Long Term Performance Award” means an Award granted under Section 4.5 that is
paid solely on account of the attainment of a specified performance target in
relation to one or more Performance Measures or other performance criteria as
selected in the discretion of the Committee.

“Non-Employee Director” means any member of the Board, elected or appointed, who
is not otherwise an Employee of the Company or a Subsidiary. An individual who
is elected to the Board at an annual meeting of the stockholders of the Company
will be deemed to be a member of the Board as of the date of the meeting.

“Nonqualified Stock Option” means any Stock Option granted under Section 4.3 of
the Plan that is not an Incentive Stock Option.

“Other Stock-Based Awards” means Awards which consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares and are issued under Section 4.6.

“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.

4



--------------------------------------------------------------------------------

“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of 12 months or longer over which the level of
performance will be assessed.

“Performance Measure” means, with respect to any Annual Performance Bonus or
Long Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during the Performance Cycle.
The Committee may select as the Performance Measure for a Performance Cycle for
an Award made to a Key Employee that is intended to be a Qualified
Performance-Based Award any one or combination of the following Company
measures, as interpreted by the Committee, which measures (to the extent
applicable) will be determined in accordance with GAAP and which measures may be
defined on an absolute, relative, growth or other appropriate basis as is
determined by the Committee and also may be determined at the corporate or
business unit/segment level as deemed appropriate by the Committee:

(a)Net operating profit after taxes;

(b)Net operating profit after taxes, per Share;

(c)Return on equity or invested capital;

(d)Return on assets (including, without limitation, designated assets, net
assets employed or net assets);

(e)Total shareholder return;

(f)Earnings (including, without limitation, pre-tax earnings, retained earnings,
earnings before interest and taxes, and earnings before interest, taxes,
depreciation and amortization);

(g)Earnings per Share or book value per share;

(h)Net income or operating income;

(i)Cash flow (including without limitation, operating cash flow and free cash
flow);

(j)Free cash flow per Share or cash flow return on investment;

(k)Revenue (or any component thereof);

(l)Key Performance Indicator

(m)Return on sales, sales, sales per dollar of assets, sales per employee;

(n)Economic value added;

(o)Expenses or reductions in costs or debt; or

(p)Achievements relating to asset management, environmental health and/or safety
goals, regulatory achievements, recruiting or maintaining key personnel,
customer growth, research and development activities, strategic sustainability
metrics, mergers, acquisitions, dispositions or similar business transactions,
business or operating goals such as market share, business development and/or
customer objectives.

The Committee may specify that Performance Measures may include adjustments to
include or exclude the effects of certain events, including any of the following
events: the impairment of tangible or intangible assets; asset write-downs;
litigation or claim judgments or settlements; acquisitions or divestitures;
gains or losses on the sale of assets; severance, contract termination and other
costs relating to certain business activities; gains or losses from the
disposition of businesses or assets or from the early extinguishment of debt;
foreign exchange gains and/or losses; changes in tax law, accounting principles,
accounting estimates or other such laws or provisions affecting reported
results; the effect of any statements issued by the Financial Accounting
Standards Board or its committees; business combinations, reorganizations and/or
restructuring programs, including, but not limited to reductions in force and
early retirement incentives; currency fluctuations; any unusual, infrequent or
non-recurring items, including, but

5



--------------------------------------------------------------------------------

not limited to, such items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and/or
notes thereto appearing in the Company’s annual report for the applicable
period; and expenses related to goodwill and other intangible assets, stock
offerings, stock repurchases and loan loss provisions. In addition, if the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Measures unsuitable, the Committee may in its discretion modify such Performance
Measures or the related level or levels of achievement, in whole or in part, as
the Committee deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code.

“Performance Unit” means a Long Term Performance Award denominated in dollar
Units.

“Plan” means the TE Connectivity Ltd. 2007 Stock and Incentive Plan (Amended and
Restated as of September 17, 2020), as it may be amended from time to time.

“Premium-Priced Stock Option” means a Stock Option the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

“Qualified Performance-Based Compensation” means any Annual Performance Bonus,
Long Term Performance Award or Performance Units to a Key Employee that is
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

“Restricted Stock” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.

“Restricted Unit” means a Unit granted under Section 4.6 to acquire Shares or an
equivalent amount in cash, which Unit is subject to any restrictions that the
Committee, in its discretion, may impose.

“Retirement” or “Retired” means (i) with respect to an Award issued prior to the
Effective Date, Termination of Employment on or after a Participant has attained
age fifty-five (55) and has completed at least five years of service with the
Company and its Subsidiaries; and (ii) with respect to an Award issued on or
after the Effective Date, Termination of Employment on or after a Participant
has attained age 55 and has completed at least five years of service, provided
that the sum of the Participant’s age and years of service with the Company is
65 or higher.

“Retirement Notice” means a written notice provided by a Participant to the
Company of the Participant’s Retirement at least six months (or one year in the
case of a Band 0, Band 1 or Band 2 Employee) prior to the Participant’s
Termination of Employment as a result of Retirement.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Share” means a share of Common Stock.

“Stock Appreciation Right” means a right granted under Section 4.3 to an amount
in cash or Shares equal to any difference between the Fair Market Value of the
Shares as of the date on which the right is exercised and the Exercise Price,
where the amount of Shares attributable to each Stock Appreciation Right is set
forth on or before the grant date.

“Stock-Based Award” means an Award granted under Section 4.6 and denominated in
Shares.

“Stock Option” means a right granted under Section 4.3 to purchase from the
Company a stated number of Shares at a specified price. Stock Options awarded
under the Plan may be in the form of Incentive Stock Options or Nonqualified
Stock Options.

6



--------------------------------------------------------------------------------

“Subsidiary” means a subsidiary company (wherever incorporated) of the Company;
provided, that in the case of any Award that provides deferred compensation
subject to Code Section 409A, “Subsidiary” shall not include any subsidiary
company as defined above unless such company is within a controlled group of
corporations with the Company as defined in Code Sections 1563(a)(1), (2) and
(3) where the phrase “at least 50%” is substituted in each place “at least 80%”
appears or is with the Company part of a group of trades or businesses under
common control as defined in Code Section 414(c) and Treas. Reg. § 1.414(c)-2
where the phrase “at least 50%” is substituted in each place “at least 80%”
appears, provided, however, that when the relevant determination is to be based
upon legitimate business criteria (as described in Treas. Reg.
§ 1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall
be substituted in each place “at least 50%” appears as described above with
respect to both a controlled group of corporations and trades or business under
common control.

“Target Amount” means the amount of Performance Units that will be paid if the
Performance Measure is fully (100%) attained, as determined by the Committee.

“Target Vesting Percentage” means the percentage of performance- based
Restricted Units or Shares of Restricted Stock that will vest if the Performance
Measure is fully (100%) attained, as determined by the Committee.

“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company; provided, that if and to the extent that any provision of this Plan
or an Award Certificate would cause a payment of deferred compensation that is
subject to Code Section 409A(a)(2) to be made upon the occurrence of a
Termination of Directorship or would change the timing and/or form of any
payment of deferred compensation that is subject to Code Section 409A(a)(2) upon
a person’s Termination of Directorship, then such payment shall not be made, or
such change in timing and/or form of payment shall not occur, unless such
Termination of Directorship would be deemed a “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and applicable regulations and
rulings thereunder, and shall not include any services provided in the capacity
of an employee or otherwise.

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company; provided, that if and to the extent
that any provision of this Plan or an Award Certificate would cause a payment of
deferred compensation that is subject to Code Section 409A(a)(2) to be made upon
the occurrence of a Termination of Employment or would change the timing and/or
form of any payment of deferred compensation that is subject to Code
Section 409A(a)(2) upon a person’s Termination of Employment, then such payment
shall not be made or such change in timing and/or form of payment shall not
occur, unless such Termination of Employment would be deemed a “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and rulings thereunder. Effective December 2, 2015, for purposes of
the Plan, a Termination of Employment will not be deemed to have occurred in the
case of an Employee who has terminated the employment relationship with the
Company but continues to provide services to the Company as a member of the
Board in a non-executive board position. In such case, the Employee’s
termination date for purposes of the vesting, exercise and other applicable
provisions of the Plan shall mean the Termination of Directorship.

“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Stock Units, the potential right to acquire one Share.

ARTICLE III

ADMINISTRATION

3.1 Committee. The Plan will be administered by the Committee.

3.2 Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:

(a)Interpret and administer the Plan and any instrument or agreement relating to
the Plan;

(b)Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;

7



--------------------------------------------------------------------------------

(c)Select Employees to receive Awards under the Plan;

(d)Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Stock Options as Incentive
Stock Options or Nonqualified Stock Options, and the circumstances in which an
Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of the Award Certificate;

(e)Determine whether Awards will be granted singly, in combination or in tandem;

(f)Establish and interpret Performance Measures (or, as applicable, other
performance criteria) in connection with Annual Performance Bonuses and Long
Term Performance Awards, evaluate the level of performance over a Performance
Cycle and certify the level of performance attained with respect to Performance
Measures (or other performance criteria, as applicable);

(g)Except as provided in Section 6.1, waive or amend any terms, conditions,
restrictions or limitations on an Award, except that the prohibition on the
repricing of Stock Options and Stock Appreciation Rights, as described in
Section 4.3(g), may not be waived and further provided that any such waiver or
amendment shall either comply with the requirements of Section 409A or preserve
any exemption from the application of Code Section 409A;

(h)Make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as may be appropriate pursuant to Section 5.3;

(i)Determine and set forth in the applicable Award Certificate the circumstances
under which Awards may be deferred and the extent to which a deferral will be
credited with Dividend Equivalents and interest thereon;

(j)Establish any subplans and make any modifications to the Plan or to Awards
made hereunder (including the establishment of terms and conditions not
otherwise inconsistent with the terms of the Plan) that the Committee may
determine to be necessary or advisable for grants made in countries outside the
United States to comply with, or to achieve favorable tax treatment under,
applicable foreign laws or regulations;

(k)Appoint such agents as it shall deem appropriate for proper administration of
the Plan; and

(l)Take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.

3.3 Effect of Determinations. All determinations of the Committee (or any
applicable delegates) will be final, binding and conclusive on all persons
having an interest in the Plan.

3.4 Delegation of Authority. The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to the Chief Executive Officer of the Company
or any other officer or group of officers as it deems to be advisable, the
authority to select Employees to receive an Award and to determine the number of
Shares under any such Award, subject to any terms and conditions that the Board
or the Committee, as appropriate, may establish. When the Board or the Committee
delegates authority pursuant to the foregoing sentence, it will limit, in its
discretion, the number of Shares or aggregate value that may be subject to
Awards that the delegate may grant. Only the Committee will have authority to
grant and administer Awards to Directors, Key Employees and other Reporting
Persons or to delegates of the Committee, and to establish and certify
Performance Measures.

3.5 Retention of Advisors. The Committee may retain attorneys, consultants,
accountants and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors retained.

3.6 No Liability. No member of the Committee or any person acting as a delegate
of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.

8



--------------------------------------------------------------------------------

ARTICLE IV

AWARDS

4.1 Eligibility. All Employees and Directors are eligible to be designated to
receive Awards granted under the Plan, except as otherwise provided in this
Article IV.

4.2 Form of Awards. Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.

4.3 Stock Options and Stock Appreciation Rights. The Committee may grant Stock
Options and Stock Appreciation Rights under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and pursuant to the other
terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Certificate, subject to the provisions below:

(a) Form. Stock Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Stock Options, Nonqualified Stock Options or a combination of the two. If an
Incentive Stock Option and a Nonqualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Stock Appreciation Rights may be granted either alone or in connection
with concurrently or previously granted Nonqualified Stock Options.

(b) Exercise Price. The Committee will set the Exercise Price of Fair Market
Value Stock Options or Stock Appreciation Rights granted under the Plan at a
price that is not less than the Fair Market Value of a Share on the date of
grant, subject to adjustment as provided in Section 5.3. The Committee will set
the Exercise Price of Premium-Priced Stock Options at a price that is higher
than the Fair Market Value of a Share as of the date of grant, provided that
such price is no higher than 150 percent of such Fair Market Value. The Exercise
Price of Incentive Stock Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving the Stock Options owns stock possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation of the Company, as defined in Section 424 of
the Code. The Exercise Price of a Stock Appreciation Right granted in tandem
with a Stock Option will equal the Exercise Price of the related Stock Option.
The Committee will set forth the Exercise Price of a Stock Option or Stock
Appreciation Right in the Award Certificate. Stock Options granted under the
Plan will, at the discretion of the Committee and as set forth in the Award
Certificate, be Fair Market Value Stock Options, Premium-Priced Stock Options or
a combination of Fair Market Value Stock Options and Premium- Priced Stock
Options.

(c) Term and Timing of Exercise. Each Stock Option or Stock Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise by the Committee:

(i)The Committee will determine and set forth in the Award Certificate the date
on which any Award of Stock Options or Stock Appreciation Rights to a
Participant may first be exercised. Unless the applicable Award Certificate
provides otherwise, a Stock Option or Stock Appreciation Right will become
vested and exercisable in equal annual installments over a period of four years
beginning immediately after the date on which the Stock Option or Stock
Appreciation Right was granted. The right to exercise a Stock Option or Stock
Appreciation Right will lapse no later than 10 years after the date of grant (or
five years in the case of an Incentive Stock Option granted to an Employee who
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company or any subsidiary or parent corporation of
the Company, as defined in Section 424 of the Code), except to the extent
necessary to comply with applicable laws outside of the United States or to
preserve the tax advantages of the Award outside the United States.

(ii)Unless the applicable Award Certificate provides otherwise, upon the death
or Disability of a Participant who has outstanding Stock Options or Stock
Appreciation Rights, the unvested Stock Options or Stock Appreciation Rights
will become fully vested and will lapse, and will not thereafter be exercisable,
upon the earlier of (A) their original expiration date or (B) the date that is
three years after the date on which the Participant dies or incurs a Disability.

9



--------------------------------------------------------------------------------

(iii)With respect to Awards granted prior to the Effective Date, unless the
applicable Award Certificate provides otherwise, upon the Retirement of a
Participant, a pro rata portion of the Participant’s Stock Options and Stock
Appreciation Rights will vest so that the total number of vested Stock Options
or Stock Appreciation Rights held by the Participant at Termination of
Employment (including those that have already vested as of such date) will be
equal to (A) the total number of Stock Options or Stock Appreciation Rights
originally granted to the Participant under each Award multiplied by (ii) a
fraction, the numerator of which is the period of time (in whole months) that
have elapsed since the date of grant, and the denominator of which is four years
(or such other applicable vesting term as is set forth in the Award
Certificate). With respect to Awards granted on or after the Effective Date,
unless the applicable Award Certificate provides otherwise, upon the Retirement
of a Participant, provided that the Participant has provided Retirement Notice
in the case of a voluntary Termination of Employment relating to Retirement, the
Participant’s Stock Options and Stock Appreciation Rights will continue to vest
under the terms and conditions of the Stock Option and Stock Appreciation Right
following the Termination of Employment to the same extent the Participant would
have vested had the Participant not had a Termination of Employment, provided
that the Participant continues to satisfy all other applicable conditions as may
be established by the Committee on or prior to the date of the Termination of
Employment with respect to such continued vesting. Unless the Award Certificate
provides otherwise, such Participant’s Stock Options and Stock Appreciation
Rights will lapse, and will not thereafter be exercisable, upon the earlier of
(A) their original expiration date or (B) the date that is three years after the
date of Termination of Employment (or, for Awards granted on or after the
Effective Date in the case of Retirement, five years after Termination of
Employment).

(iv)Upon the Termination of Employment of a Participant that does not meet the
requirements of paragraphs (ii) or (iii) above, or as otherwise provided in
Section 5.4 (Change in Control), any unvested Stock Options or Stock
Appreciation Rights will be forfeited unless the Award Certificate provides
otherwise. Any Stock Options or Stock Appreciation Rights that are vested as of
such Termination of Employment will lapse, and will not thereafter be
exercisable, upon the earlier of (A) their original expiration date or (B) the
date that is ninety (90) days after the date of such Termination of Employment
unless the Award Certificate provides otherwise.

(v)Stock Options and Stock Appreciation Rights of a deceased Participant may be
exercised only by the estate of the Participant or by the person given authority
to exercise the Stock Options or Stock Appreciation Rights by the Participant’s
will or by operation of law. If a Stock Option or Stock Appreciation Right is
exercised by the executor or administrator of a deceased Participant, or by the
person or persons to whom the Stock Option or Stock Appreciation Right has been
transferred by the Participant’s will or the applicable laws of descent and
distribution, the Company will be under no obligation to deliver Shares or cash
until the Company is satisfied that the person exercising the Stock Option or
Stock Appreciation Right is the duly appointed executor or administrator of the
deceased Participant or the person to whom the Stock Option or Stock
Appreciation Right has been transferred by the Participant’s will or by
applicable laws of descent and distribution.

(vi)A Stock Appreciation Right granted in tandem with a Stock Option is subject
to the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.

(d) Payment of Exercise Price. The Exercise Price of a Stock Option must be paid
in full when the Stock Option is exercised. Stock certificates will be
registered and delivered only upon receipt of payment. Payment of the Exercise
Price may be made in cash or by certified check, bank draft, wire transfer, or
postal or express money order, provided that the format is approved by the
Company or a designated third-party administrator. The Committee, in its
discretion may also allow payment to be made by any of the following methods, as
set forth in the Award Certificate:

(i)Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver to the Company,
within the typical settlement cycle for the sale of equity securities on the
relevant trading market (or otherwise in accordance with the provisions of
Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;

10



--------------------------------------------------------------------------------

(ii)Tendering (actually or by attestation) to the Company previously acquired,
and that have a Fair Market Value on the day prior to the date of exercise equal
to the applicable portion of the Exercise Price being so paid, provided that the
Board has specifically approved the repurchase of such Shares (unless such
approval is not required by the terms of the bye-laws of the Company) and the
Committee has determined that, as of the date of repurchase, the Company is, and
after the repurchase will continue to be, able to pay its liabilities as they
become due; or

(iii)Provided such payment method has been expressly authorized by the Board or
the Committee in advance and subject to any requirements of applicable law and
regulations, instructing the Company to reduce the number of Shares that would
otherwise be issued by such number of Shares as have in the aggregate a Fair
Market Value on the date of exercise equal to the applicable portion of the
Exercise Price being so paid.

(e) Incentive Stock Options. Incentive Stock Options granted under the Plan will
be subject to the following additional conditions, limitations and restrictions:

(i)Eligibility. Incentive Stock Options may be granted only to Employees of the
Company or a Subsidiary that is a subsidiary or parent corporation of the
Company, within the meaning of Section 424 of the Code.

(ii)Timing of Grant. No Incentive Stock Option will be granted under the Plan
after March 7, 2027.

(iii)Amount of Award. Subject to Section 5.3, no more than 10 million Shares may
be available for grant in the form of Incentive Stock Options. The aggregate
Fair Market Value (as of the date of grant) of the Shares with respect to which
the Incentive Stock Options awarded to any Employee first become exercisable
during any calendar year may not exceed $100,000 (U.S.). For purposes of this
$100,000 (U.S.) limit, the Employee’s Incentive Stock Options under this Plan
and all other plans maintained by the Company and its Subsidiaries will be
aggregated. To the extent any Incentive Stock Option would exceed the $100,000
(U.S.) limit, the Incentive Stock Option will afterwards be treated as a
Nonqualified Stock Option for all purposes to the extent required by the Code
and underlying regulations and rulings.

(iv)Timing of Exercise. If the Committee exercises its discretion in the Award
Certificate to permit an Incentive Stock Option to be exercised by a Participant
more than three months after the Participant has ceased being an Employee (or
more than 12 months if the Participant is permanently and totally disabled,
within the meaning of Section 22(e) of the Code), the Incentive Stock Option
will afterwards be treated as a Nonqualified Stock Option to the extent required
by the Code and underlying regulations and rulings. For purposes of this
paragraph (iv), an Employee’s employment relationship will be treated as
continuing intact while the Employee is on military leave, sick leave or another
approved leave of absence if the period of leave does not exceed 90 days, or a
longer period to the extent that the Employee’s right to reemployment with the
Company or a Subsidiary is guaranteed by statute or by contract. If the period
of leave exceeds 90 days and the Employee’s right to reemployment is not
guaranteed by statute or contract, the employment relationship will be deemed to
have ceased on the 91st day of the leave.

(v)Transfer Restrictions. In no event will the Committee permit an Incentive
Stock Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Stock Option awarded under this Plan
will be exercisable only by the Employee during the Employee’s lifetime.

(f) Exercise of Stock Appreciation Rights. Upon exercise of a Participant’s
Stock Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Stock Appreciation Right was exercised. If Shares are paid for the
Stock Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

11



--------------------------------------------------------------------------------

(g) No Repricing. Except as otherwise provided in Section 5.3, in no event will
the Committee (i) decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or (ii) cancel outstanding Stock
Options or Stock Appreciation Rights in exchange for a cash payment or for a
grant of replacement Stock Options or Stock Appreciation Rights with a lower
Exercise Price than that of the replaced Stock Options or Stock Appreciation
Rights or other Awards, without first obtaining the approval of the holders of a
majority of the Shares who are present in person or by proxy at a meeting of the
Company’s stockholders and entitled to vote.

4.4 Annual Performance Bonuses. The Committee may grant Annual Performance
Bonuses under the Plan in the form of cash or Shares to the Reporting Persons
and Key Employees that the Committee may from time to time select, in the
amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:

(a) Performance Cycles. Annual Performance Bonuses will be awarded in connection
with a 12-month (or longer) Performance Cycle, which will be the fiscal year of
the Company.

(b) Eligible Participants. The Committee will determine the Reporting Persons
and Key Employees who will be eligible to receive an Annual Performance Bonus
that are Qualified Performance-Based Awards under the Plan within 90 days after
the commencement of the relevant Performance Cycle (or such other date as may be
required or permitted under applicable regulations under Section 162(m) of the
Code).

(c) Performance Measures; Targets; Award Criteria.

(i)For Annual Performance Bonuses that are Qualified Performance-Based Awards,
within 90 days after the commencement of a Performance Cycle (or such other date
as may be required or permitted under applicable regulations under Section
162(m) of the Code), and while the attainment of the Performance Measures
remains substantially uncertain, the Committee will fix and establish in writing
(A) the Performance Measures that will apply to that Performance Cycle; (B) the
Target Amount payable to each Participant; and (C) subject to subsection (d)
below, the criteria for computing the amount that will be paid with respect to
each level of attained performance. The Committee will also set forth the
minimum level of performance, based on objective factors, that must be attained
during the Performance Cycle before any Annual Performance Bonus will be paid
and the percentage of the Target Amount that will become payable upon attainment
of various levels of performance that equal or exceed the minimum required
level.

(ii)The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

(iii)The Committee, in its discretion, may, on a case-by-case basis, modify the
amount payable to any Reporting Person or Key Employee with respect to any given
Performance Cycle, provided, however, that with respect to Qualified
Performance-Based Awards, the amount payable under any such Award may not be
increased and no reduction will result in an increase in the amount payable
under any Annual Performance Bonus of another Key Employee.

(d) Payment, Certification. No Annual Performance Bonus pursuant to a Qualified
Performance-Based Award will vest until the Committee certifies in writing the
level of performance attained for the Performance Cycle in relation to the
applicable Performance Measures.

(e) Form of Payment. Annual Performance Bonuses will be paid in cash or Shares.
All such Performance Bonuses shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Section 409A of the Code), except to the extent that a Participant has
elected to defer payment under the terms of a duly authorized deferred
compensation arrangement in which case the terms of such arrangement shall
govern.

(f) Section 162(m) of the Code. It is the intent of the Company that Annual
Performance Bonuses that are Qualified Performance-Based Awards satisfy the
requirements for “performance-based compensation” for purposes of Section 162(m)
of the Code, that this Section 4.4 be interpreted in a manner that permits such
Awards to satisfy the applicable requirements of Section 162(m)(C) of the Code
and related regulations, and that the Plan be operated so that the Company may
take a full tax deduction for Annual Performance Bonuses that are Qualified
Performance-

12



--------------------------------------------------------------------------------

Based Awards. If any provision of this Plan or any Annual Performance Bonus
would otherwise frustrate or conflict with this intent, the provision will be
interpreted and deemed amended so as to avoid this conflict.

(g) Retirement, Death, Disability and Other Events. Unless otherwise determined
by the Committee, if a Participant would be entitled to an Annual Performance
Bonus but for the fact that the Participant’s employment with the Company
terminated prior to the end of the Performance Cycle as a result of the
Participant’s Retirement, death or Disability, or such other event as designated
by the Committee, the Participant may, in the Committee’s discretion, receive an
Annual Performance Bonus Award, pro rated for the portion of the Performance
Cycle that the Participant completed and which is payable at the same time after
the end of the Performance Cycle that payments to other Annual Performance Bonus
Award recipients are made.

4.5 Long Term Performance Awards. The Committee may grant Long Term Performance
Awards under the Plan in the form of Performance Units, Restricted Units or
Restricted Stock to any Employee who the Committee may from time to time select,
in the amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:

(a) Performance Cycles. Long Term Performance Awards will be awarded in
connection with a Performance Cycle, as determined by the Committee in its
discretion, provided, however, that a Performance Cycle may be no shorter than
12 months and no longer than 5 years.

(b) Eligible Participants. The Committee will determine the Employees who will
be eligible to receive a Long Term Performance Award for the Performance Cycle
that are Qualified Performance-Based Awards within 90 days after the
commencement of the relevant Performance Cycle (or such other date as may be
required or permitted under applicable regulations under Section 162(m) of the
Code), provided that the Committee may determine the eligibility of a
Participant who receives a Long Term Performance Award for the Performance Cycle
that is not a Qualified Performance-Based Award after the expiration of the
90-day period.

(c) Performance Measures; Targets; Award Criteria.

(i)For Long Term Performance Awards that are Qualified Performance-Based Awards,
within 90 days after the commencement of a Performance Cycle (or such other date
as may be required or permitted under applicable regulations under Section
162(m) of the Code), and while the attainment of the Performance Measures
remains substantially uncertain, the Committee will fix and establish in writing
(A) the Performance Measures that will apply to that Performance Cycle; (B) with
respect to Performance Units, the Target Amount payable to each Participant;
(C) with respect to Restricted Units and Restricted Stock, the Target Vesting
Percentage for each Participant; and (D) subject to subsection (d) below, the
criteria for computing the amount that will be paid or will vest with respect to
each level of attained performance. The Committee will also set forth the
minimum level of performance, based on objective factors, that must be attained
during the Performance Cycle before any Long Term Performance Award will be paid
or vest, and the percentage of Performance Units that will become payable and
the percentage of performance- based Restricted Units or Shares of Restricted
Stock that will vest upon attainment of various levels of performance that equal
or exceed the minimum required level.

(ii)The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

(iii)The Committee, in its discretion, may, on a case-by-case basis, modify the
amount of Long Term Performance Awards payable to any Key Employee with respect
to any given Performance Cycle, provided, however, that with respect to
Qualified Performance-Based Awards, the amount payable under any such Award may
not be increased and no reduction will result in an increase in the dollar
amount or number of Shares payable under any Long Term Performance Award of
another Key Employee.

(iv)With respect to a Long Term Performance Award (or any portion thereof) that
is not a Qualified Performance-Based Award, the Committee may establish, in its
discretion, performance criteria other than the Performance Measures that will
be applicable for the Performance Cycle.

13



--------------------------------------------------------------------------------

(d) Payment, Certification. No Long Term Performance Award granted pursuant to a
Qualified Performance-Based Award will vest with respect to any Employee until
the Committee certifies in writing the level of performance attained for the
Performance Cycle in relation to the applicable Performance Measures. Long Term
Performance Awards that are not Qualified Performance-Based will be based on the
Performance Measures, or other applicable performance criteria, and payment
formulas that the Committee, in its discretion, may establish for these
purposes. These Performance Measures, or other performance criteria, and
formulas may be the same as or different than the Performance Measures and
formulas that apply to Qualified Performance-Based Awards.

(e) Form of Payment. Long Term Performance Awards in the form of Performance
Units may be paid in cash or full Shares, in the discretion of the Committee,
and as set forth in the Award Certificate. Performance-based Restricted Units
and Restricted Stock will be paid in full Shares. Payment with respect to any
fractional Share will be in cash in an amount based on the Fair Market Value of
the Share as of the date the Performance Unit becomes payable. All such Long
Term Performance Awards shall be paid no later than the 15th day of the third
month following the end of the calendar year (or, if later, following the end of
the Company’s fiscal year) in which such Long Term Performance Awards are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Code Section 409A), except to the extent that a Participant has elected to
defer payment under the terms of a duly authorized deferred compensation
arrangement, in which case the terms of such arrangement shall govern.

(f) Section 162(m) of the Code. It is the intent of the Company that Long Term
Performance Awards that are Qualified Performance-Based Awards satisfy the
requirements for “performance-based compensation” for purposes of Section 162(m)
of the Code, that this Section 4.5 be interpreted in a manner that permits such
Awards to satisfy the applicable requirements of Section 162(m)(C) of the Code
and related regulations with respect to Long Term Performance awards made to Key
Employees, and that the Plan be operated so that the Company may take a full tax
deduction for Long Term Performance Awards that are Qualified Performance-Based
Awards. If any provision of this Plan or any Long Term Performance Award would
otherwise frustrate or conflict with this intent, the provision will be
interpreted and deemed amended so as to avoid this conflict.

(g) Retirement, Death, Disability and Other Events. Unless the Award Certificate
provides otherwise, if a Participant would be entitled to a Long Term
Performance Award but for the fact that the Participant’s employment with the
Company terminated prior to the end of the Performance Cycle as a result of the
Participant’s Retirement (for any Award granted prior to the Effective Date),
death or Disability, or such other event as designated by the Committee, the
Participant may, in the Committee’s discretion, receive a Long Term Performance
Award, prorated for the portion of the Performance Cycle that the Participant
completed and payable at the same time after the end of the Performance Cycle
that payments to other Long Term Performance Award recipients are made. Unless
the Award Certificate provides otherwise, for any Award granted on or after the
Effective Date, if a Participant would be entitled to a Long Term Performance
Award but for the fact that the Participant’s employment with the Company
terminated prior to the end of the Performance Cycle as a result of the
Participant’s Retirement, provided that the Participant has provided Retirement
Notice in the case of a voluntary Termination of Employment relating to
Retirement, the Long Term Performance Award will continue to vest under the
terms and conditions of the Award Certificate following the Termination of
Employment to the same extent the Participant would have vested had the
Participant not had a Termination of Employment, and such Long Term Performance
Award will be payable at the same time after the end of the Performance Cycle
that payments to other Long Term Performance Award recipients are made, provided
that the Participant continues to satisfy all other applicable conditions as may
be established by the Committee on or prior to the date of the Retirement with
respect to such continued vesting.

(h) Dividends and Dividend Equivalents. In the event of a payment of dividends
on Common Stock, the Committee may credit Long Term Performance Awards made
under this Section 4.5 with Dividend Equivalents in accordance with terms and
conditions established in the discretion of the Committee. Unless otherwise
provided in the applicable Award Certificate, Dividend Equivalents will be
subject to the same vesting requirements as the underlying Long-Term Performance
Award and will become payable or deliverable only to the extent that the
underlying Long-Term Performance Award vests and becomes payable or deliverable.
In no event will Dividend Equivalents be payable or deliverable prior to the
vesting date of the underlying Long-Term Performance Award. The number of any
Dividend Equivalents credited to a Participant’s Award upon the payment of a
dividend on Common Shares will be equal to the quotient produced by dividing the
cash value of the dividend by the Fair Market Value of one Share as of the date
the dividend is paid.

4.6 Other Stock-Based Awards. The Committee may, from time to time, grant Awards
(other than Stock Options, Stock Appreciation Rights, Annual Performance Bonuses
or Long Term Performance Awards) to any Employee who the Committee may from time
to time select, which Awards consist of, or are denominated in, payable in,
valued in whole or in part by reference to, or otherwise related to, Shares.
These Awards may include, among other forms, Restricted Stock,

14



--------------------------------------------------------------------------------

Restricted Units, or Deferred Stock Units. The Committee will determine, in its
discretion, the terms and conditions that will apply to Awards granted pursuant
to this Section 4.6, which terms and conditions will be set forth in the
applicable Award Certificate.

(a) Vesting. Unless the Award Certificate provides otherwise, restrictions on
Stock-Based Awards granted under this Section 4.6 will lapse in equal annual
installments over a period of four years beginning immediately after the date of
grant. If the restrictions on Stock-Based Awards have not lapsed or been
satisfied as of the Participant’s Termination of Employment, the Shares will be
forfeited by the Participant if the termination is for any reason other than the
Retirement, death or Disability of the Participant or a Change in Control,
unless as otherwise provided in the Award Certificate. Unless the Award
Certificate provides otherwise, (i) all restrictions on Stock-Based Awards
granted pursuant to this Section 4.6 will lapse upon the death or Disability of
the Participant, (ii) in the event of Retirement for any Award granted prior to
the Effective Date, the Award will vest pro rata with respect to the portion of
the four-year vesting term (or such other vesting term as is set forth in the
Award Certificate) that the Participant has completed as of the Participant’s
Termination of Employment and provided that the Participant has satisfied all
other applicable conditions established by the Committee with respect to such
pro rata vesting, (iii) in the event of Retirement for any Award granted on or
after the Effective Date, provided that the Participant has provided Retirement
Notice in the case of a voluntary Termination of Employment relating to
Retirement, the Award will continue to vest under the terms and conditions of
the Award Certificate following the Termination of Employment to the same extent
the Participant would have vested had the Participant not had a Termination of
Employment, provided that the Participant continues to satisfy all other
applicable conditions as may be established by the Committee on or prior to the
date of Retirement with respect to such continued vesting, and (iv) in the event
of a Change in Control, Stock-Based Awards will be treated in accordance with
Section 5.4. In no event may the vesting period of a time-based full-value share
award be less than three years (on either a cliff or graded vesting basis),
except that the Committee may award up to 10 percent of the shares authorized
for issuance under Section 5.1 with a vesting period of less than three years
under such circumstances as it deems appropriate.

(b) Grant of Restricted Stock. The Committee may grant Restricted Stock to any
Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. The Participant will have all rights of
a stockholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions, except that the Shares may be subject
to a vesting schedule and will be forfeited if the Participant attempts to sell,
transfer, assign, pledge or otherwise encumber or dispose of the Shares before
the restrictions are satisfied or lapse.

(c) Grant of Restricted Units. The Committee may grant Restricted Units to any
Employee, which Units will be paid in cash or whole Shares or a combination of
cash and Shares, as determined in the discretion of the Committee. The Committee
will determine the terms and conditions applicable to the grant of Restricted
Units, which terms and conditions will be set forth in the Award Certificate.
For each Restricted Unit that vests, one Share will be paid or an amount in cash
equal to the Fair Market Value of a Share, as set forth in the Award
Certificate, will be delivered to the Participant on the applicable delivery
date.

(d) Grant of Deferred Stock Units. The Committee may grant Deferred Stock Units
to any Employee, which Units will be paid in whole Shares upon the Employee’s
Termination of Employment if the restrictions on the Units have lapsed. One
Share will be paid for each Deferred Stock Unit that becomes payable.

(e) Dividends and Dividend Equivalents. In the event of a payment of dividends
on Common Stock, the Committee may credit Other Stock-Based Awards made under
this Section 4.6 with Dividend Equivalents in accordance with terms and
conditions established in the discretion of the Committee. Unless otherwise
provided in the applicable Award Certificate, Dividend Equivalents will be
subject to the same vesting requirements as the underlying Other Stock-Based
Award and will become payable or deliverable only to the extent that the
underlying Other Stock-Based Award vests and becomes payable or deliverable. In
no event will Dividend Equivalents be payable or deliverable prior to the
vesting date of the underlying Other Stock-Based Award. The number of any
Dividend Equivalents credited to a Participant’s Award upon the payment of a
dividend on Common Shares will be equal to the quotient produced by dividing the
cash value of the dividend by the Fair Market Value of one Share as of the date
the dividend is paid.

4.7 Director Awards.

(a)The Committee may grant Deferred Stock Units to each Director in such an
amount as the Board, in its discretion, may approve in advance. Each such
Deferred Stock Unit will vest as determined by the Committee and set forth in
the Award Certificate and will be paid in Shares within 30 days following the
recipient’s Termination of Directorship, subject to deferral under any
applicable deferred compensation plan approved by the Committee, in which case
the terms of such arrangement shall govern. Dividend Equivalents or additional
Deferred Stock Units will be credited to each Director’s

15



--------------------------------------------------------------------------------

account when dividends are paid on Common Stock to the shareholders, and will be
paid to the Director at the same time that the Deferred Stock Units are paid to
the Director.

(b)The Committee may grant Director Shares to each Director in such amounts as
the Board, in its discretion, may approve in advance.

(c)The Committee may, in its discretion, grant Stock Options, Stock Appreciation
Rights and other Stock-Based Awards to Directors.

4.8 Substitute Awards. The Committee may make Awards under the Plan to Acquired
Grantees through the assumption of, or in substitution for, outstanding
stock-based awards previously granted to such Acquired Grantees by the Acquired
Company. Such assumed or substituted Awards will be subject to the terms and
conditions of the original awards made by the Acquired Company, with such
adjustments therein as the Committee considers appropriate to give effect to the
relevant provisions of any agreement for the acquisition of the Acquired
Company, provided that any such adjustment with respect to Nonqualified Stock
Options and Stock Appreciation Rights shall satisfy the requirements of Treas.
Reg. § 1.409A-1(b)(5)(v)(D) and otherwise ensure that such awards continue to be
exempt from Code Section 409A and provided that any adjustment to Awards that
are subject to Code Section 409A is in compliance with Code Section 409A and the
regulations and rulings thereunder. Any grant of Incentive Stock Options
pursuant to this Section 4.8 will be made in accordance with Section 424 of the
Code and any final regulations published thereunder.

4.9 Limit on Individual Grants. Subject to Sections 5.1 and 5.3, no Employee may
be granted more than 6 million Shares over any calendar year pursuant to Awards
of Stock Options, Stock Appreciation Rights and performance- based Restricted
Stock and performance-based Restricted Units, except that an incentive Award of
no more than 10 million Shares may be made pursuant to Stock Options, Stock
Appreciation Rights, performance-based Restricted Stock and performance-based
Restricted Units (based upon the Award level as of the date of grant) to any
person who has been hired within the calendar year as a Key Employee. The
maximum amount that may be paid in cash or Shares pursuant to Annual Performance
Bonuses or Long Term Performance Awards paid in Performance Units to any one
Employee is $10 million (U.S.) (based upon the Award level as of the date of
grant) for any Performance Cycle of 12 months. For any longer Performance Cycle,
this maximum will be adjusted proportionally.

4.10 Termination for Cause; Clawback. (a) Notwithstanding anything to the
contrary herein, if a Participant incurs a Termination of Directorship or
Termination of Employment for Cause, then all Stock Options, Stock Appreciation
Rights, Annual Performance Bonuses, Long Term Performance Awards, Restricted
Units, Restricted Stock and other Stock-Based Awards are subject to immediate
cancellation at the discretion of the Company. The exercise of any Stock Option
or Stock Appreciation Right or the payment of any Award may be delayed, in the
Company’s discretion, in the event that a potential termination for Cause is
pending, subject to ensuring an exemption from or compliance with Code
Section 409A and the underlying regulations and rulings. If a Participant incurs
a Termination of Employment for Cause, or the Company becomes aware (after the
Participant’s Termination of Employment) of conduct on the part of the
Participant that would be grounds for a Termination of Employment for Cause,
then, as determined in the discretion of the Company, the Participant will be
required to deliver to the Company (i) Shares (or, in the discretion of the
Committee, cash) in an amount that is equal in value to the amount of any profit
the Participant realized upon the exercise of an Option during the period
beginning six (6) months prior to the Participant’s Termination of Employment
and ending on the later of two (2) year anniversary of such Termination of
Employment and the date you fully exercised any stock option granted hereunder;
and (ii) the number of Shares (or, in the discretion of the Committee, the cash
value of said shares) the Participant received for Restricted Shares, Restricted
Units or other Stock-Based Awards that vested during the period described in
(i) above.

(b)In addition, any Award Certificate (or any part thereof) may provide for the
cancellation or forfeiture of an Award or the forfeiture and repayment to the
Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be determined by the
Committee in accordance with any Company claw-back or forfeiture policy, as may
be amended from time to time, including as required by the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law, regulation or stock exchange listing requirement, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect to awards and recovery of amounts relating thereto. By
accepting Awards under the Plan, Participants agree and acknowledge that they
are obligated to cooperate with, and provide any and all assistance necessary
to, the Company to recover or recoup any award or amount paid under this Plan
subject to claw-back pursuant to such law, government regulation, stock exchange
listing requirement or Company policy. Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any award or amounts paid under
this Plan from a Participant’s accounts, or pending or future compensation
awards.

16



--------------------------------------------------------------------------------

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

5.1 Shares Available. The Shares issuable under the Plan will be authorized but
unissued Shares, and, to the extent permissible under applicable law, Shares
acquired by the Company, any Subsidiary or any other person or entity designated
by the Company. The shareholders of the Company have authorized for issuance the
following number of Shares:

(a) June 29, 2007: five percent (5%) of the Shares outstanding as of that date;

(b) March 10, 2010: an additional fifteen million (15,000,000) Shares;

(c) March 7, 2012: an additional twenty million (20,000,000) Shares; and

(d) March 8, 2017: an additional ten million (10,000,000) Shares, subject to
adjustment in accordance with Section 5.3.

No more than 10 million Shares of the total Shares issuable under the Plan may
be available for grant in the form of Incentive Stock Options, subject to
adjustment in accordance with Section 5.3. Notwithstanding anything to the
contrary in this Section 5.1, (i) when Shares are issued pursuant to a grant of
Stock Options or Stock Appreciation Rights, the total number of Shares remaining
available for grant will be decreased by one per Share issued, and (ii) when
Shares are issued pursuant to a grant of Restricted Stock, Restricted Units,
Deferred Stock Units, Performance Units or as payment of an Annual Performance
Bonus or other Stock-Based Award, the total number of Shares remaining available
for grant will be decreased by a margin of at least 1.8 per Share issued. In
addition, in the case of the settlement of any stock-settled Stock Appreciation
Right, the total number of Shares available for grant will be decreased by the
total number of Shares underlying the Award, regardless of the number of Shares
used to the Stock Appreciation Right on the day of settlement.

5.2 Counting Rules. The following Shares related to Awards under this Plan may
again be available for issuance under the Plan, in addition to the Shares
described in Section 5.1:

(a)Shares related to Awards paid in cash;

(b)Shares related to Awards that expire, are forfeited or cancelled or terminate
for any other reason without issuance of Shares, and provided that each such
forfeited, cancelled or terminated Share that was originally issued pursuant to
a grant of Restricted Stock, Restricted Units, Deferred Stock Units, Performance
Units or as payment of an Annual Performance Bonus or other Stock- Based Award
shall be counted as 1.8 Shares;

(c)Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company; and

(d)Any Shares of Restricted Stock that are returned to the Company upon a
Participant’s Termination of Employment.

Shares that are (i) tendered by a Participant or withheld by the Company in
payment of the exercise, base or purchase price relating to an Award, (ii)
tendered by the Participant or withheld by the Company to satisfy any taxes or
tax withholding obligations with respect to an Award, or (iii) not issued or
delivered as a result of the net settlement of an outstanding Stock Option or
Stock Appreciation Right under the Plan, as applicable, will not be available
for future Awards under the Plan.



5.3 Adjustments. In the event of a change in the outstanding Shares by reason of
a stock split, reverse stock split, dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any such
adjustment with respect to Nonqualified Stock Options and Stock Appreciation
Rights shall satisfy the requirements of Treas. Reg. § 1.409A-1(b)(5)(v)(D) and
otherwise ensure that such awards continue to be exempt from Code Section 409A,
and any adjustment to Awards that are subject to Code Section 409A shall comply
with Code Section 409A and the regulations and rulings thereunder. Any
adjustment made by the Committee under this Section 5.3 will be conclusive and
binding for all purposes under the Plan.

17



--------------------------------------------------------------------------------

5.4 Change in Control.

(a)Unless otherwise provided under the terms of an applicable Award Certificate,
(i) all outstanding Stock Options and Stock Appreciation Rights will become
exercisable as of the effective date of a Participant’s Change in Control
Termination if the Awards are not otherwise vested, and all conditions will be
waived with respect to outstanding Restricted Stock, Restricted Units and other
Stock-Based Awards (other than Long Term Performance Awards) and Deferred Stock
Units, and (ii) each Participant who has been granted an Annual Performance
Bonus or Long Term Performance Award that is outstanding as of the date of such
Participant’s Change in Control Termination will be deemed to have achieved a
level of performance, as of the Change in Control Termination, that would cause
all (100%) of the Participant’s Target Amounts to become payable, except with
respect to portions of the Bonus or Award that have already been determined and
certified by the Committee, in which case those portions of the Bonus or Award
will become payable at the certified performance level. Unless the Committee
determines otherwise in its discretion (either when the award is granted or any
time thereafter), in the event that Awards outstanding as of the date of a
Change in Control that are payable in shares of Company Common Stock will not be
substituted with comparable awards payable or redeemable in shares of
publicly-traded stock after the Change in Control, each such outstanding Award
(i) will become fully vested (at target, where applicable) immediately prior to
the Change in Control and (ii) each such Award that is a Stock Option will be
settled in cash, without the Participant’s consent, for an amount equal to the
amount that could have been attained upon the exercise of such Award immediately
prior to the Change in Control had such Award been exercisable or payable at
such time.

(b)In addition to or in lieu of the other actions described in Section 5.4(a),
the Committee has the authority in the event of a Change in Control to exercise
its discretion in good faith to take such other actions with respect to
outstanding Awards as are deemed reasonable and appropriate under the
circumstances to assure that the value of such Awards and Participants’
opportunities to recognize the value of such Awards are preserved. Such actions
may be taken without the consent of the Participant and may include without
limitation the following: (i) the Committee may determine that outstanding Stock
Options and Stock Appreciation Rights shall be fully exercisable, and
restrictions on Restricted Stock, Restricted Units, Deferred Stock Units and
other Stock-Based Awards shall lapse, as of the date of the Change in Control or
such other time (prior to a Participant’s Change in Control Termination) as the
Committee determines appropriate under the existing circumstances, (ii) the
Committee may require that a Participant surrender outstanding Stock Options and
Stock Appreciation Rights in exchange for one or more payments by the Company,
in cash or Common Stock as determined by the Committee, in an amount equal to
the amount by which the then Fair Market Value of the shares of Common Stock
subject to the Participant’s unexercised Stock Options and Stock Appreciation
Rights exceeds the exercise price, if any, and on such terms as the Committee
determines (it being understood that if the per share Fair Market Value is less
than or equal to the per share exercise price, the Stock Option or Stock
Appreciation Right, as applicable, shall be cancelled for no consideration),
(iii) after giving Participants an opportunity to exercise their outstanding
Stock Options and Stock Appreciation Rights, the Committee may terminate any or
all unexercised Stock Options and Stock Appreciation Rights at such time as the
Committee deems appropriate, (iv) the Committee may determine that Annual
Performance Bonuses and/or Long Term Performance Awards will be paid out at
their target level, in cash or Common Stock as determined by the Committee, or
(v) the Committee may determine that Awards that remain outstanding after the
Change in Control shall be converted to similar grants of, or assumed by, the
surviving corporation (or a parent or subsidiary of the surviving corporation or
successor). Such acceleration, surrender, termination, settlement or conversion
shall take place as of the date of the Change in Control or such other date as
the Committee may specify. The Committee may specify how an Award will be
treated in the event of a Change in Control either when the Award is granted or
at any time thereafter, including without limitation by approval of language
included in an agreement entered into by the Company in connection with a Change
in Control, except as otherwise provided herein.

5.5 Fractional Shares. No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e), if a Participant acquires the
right to receive a fractional Share under the Plan, the Participant will
receive, in lieu of the fractional Share, a full Share as of the date of
settlement, unless otherwise provided by the Committee.

18



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment. The Plan may be amended at any time and from time to time by the
Board without the approval of stockholders of the Company, except that no
material revision to the terms of the Plan will be effective until the amendment
is approved by the stockholders of the Company. A revision is “material” for
this purpose if, among other changes, it materially increases the number of
Shares that may be issued under the Plan (other than an increase pursuant to
Section 5.3), expands the types of Awards available under the Plan, materially
expands the class of persons eligible to receive Awards under the Plan,
materially extends the term of the Plan, materially decreases the Exercise Price
at which Stock Options or Stock Appreciation Rights may be granted, reduces the
Exercise Price of outstanding Stock Options or Stock Appreciation Rights, or
results in the replacement of outstanding Stock Options and Stock Appreciation
Rights with new Awards that have an Exercise Price that is lower than the
Exercise Price of the replaced Stock Options and Stock Appreciation Rights, or
if approval by stockholders of the Company is necessary to comply with any
applicable law, tax or regulatory requirement, or listing requirement of the New
York Stock Exchange or any other national exchange on which the Shares are
listed, for which or with which the Board deems it necessary or desirable to
qualify or comply. No amendment of the Plan or any outstanding Award made
without the Participant’s written consent may materially impact any right of a
Participant with respect to an outstanding Award.

6.2 Termination. The Plan will terminate upon the earlier of the following dates
or events to occur:

(a)the adoption of a resolution of the Board terminating the Plan; or

(b)June 27, 2027.

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.

ARTICLE VII

GENERAL PROVISIONS

7.1 Nontransferability of Awards. Effective March 8, 2017, no Award under the
Plan (regardless of when granted) will be subject in any manner to alienation,
anticipation, sale, assignment, pledge, encumbrance or transfer, and no other
persons will otherwise acquire any rights therein, except by will or by the laws
of descent or distribution. Restricted Stock may be freely transferred after the
restrictions lapse or are satisfied and the Shares are delivered, provided,
however, that Restricted Stock awarded to an affiliate of the Company may be
transferred only pursuant to Rule 144 under the Securities Act, or pursuant to
an effective registration for resale under the Securities Act. For purposes of
this subsection (d), “affiliate” will have the meaning assigned to that term
under Rule 144.

7.2 Withholding of Taxes. The Committee, in its discretion, may satisfy a
Participant’s tax withholding obligations by any of the following methods or any
method as it determines to be in accordance with the laws of the jurisdiction in
which the Participant resides, has domicile or performs services.

(a) Stock Options and Stock Appreciation Rights. As a condition to the delivery
of Shares pursuant to the exercise of a Stock Option or Stock Appreciation
Right, the Committee may require that the Participant, at the time of exercise,
pay to the Company by cash, certified check, bank draft, wire transfer or postal
or express money order an amount sufficient to satisfy any applicable tax
withholding obligations. The Committee may also, in its discretion, accept
payment of tax withholding obligations through any of the Exercise Price payment
methods described in Section 4.3(d).

(b) Other Awards Payable in Shares. The Participant shall satisfy the
Participant’s tax withholding obligations arising in connection with the release
of restrictions on Restricted Units, Restricted Stock and other Stock- Based
Awards by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery, provided that
the Board or the Committee has specifically approved such payment method in
advance.

19



--------------------------------------------------------------------------------

(c) Cash Awards. The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

7.3 Special Forfeiture Provision. The Committee may, in its discretion, provide
in an Award Certificate that if the Participant engages in acts that are deemed
to be detrimental to the best interests of the Company, including without
limitation, (i) any breach of the Company’s Guide to Ethical Conduct or
engagement in any other act that could result in the Participant’s Termination
of Employment for Cause, or (ii) the Participant’s engagement in activities that
are deemed to be competitive or potentially competitive to the interests of the
Company or any Subsidiary, including entering into any employment or
consultation arrangement with any entity or person engaged in any business in
which the Company or any Subsidiary is engaged without prior written approval of
the Company if, in the sole judgment of the Company, the business is competitive
with the Company or any Subsidiary or business unit or such employment or
consultation arrangement would present a risk that the Participant would likely
disclose Company proprietary information (as determined by the Company), then
the Participant’s outstanding Awards can be forfeited and any profits realized
or Shares delivered as a result of the payment, vesting or exercise of Awards
before or after the Participant’s Termination of Employment will be subject to
forfeiture and reimbursement to the Company under such terms and conditions as
are deemed appropriate by the Committee.

7.4 No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect such discharge might have upon him or her as a Participant in the
Plan.

7.5 No Obligation to Exercise Awards. The grant of a Stock Option or Stock
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.

7.6 No Rights as Stockholders. A Participant who is granted an Award under the
Plan will have no rights as a stockholder of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant’s name and (other than in the case of Restricted
Stock) delivered to the Participant. The right of any Participant to receive an
Award by virtue of participation in the Plan will be no greater than the right
of any unsecured general creditor of the Company.

7.7 Indemnification of Committee. The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or a delegate of the Committee.

7.8 No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

7.9 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
Awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.

7.10 Securities Law Compliance. Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.

7.11 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with, or be exempt from, the requirements
of Section 409A of the Code and the Treasury Regulations and other guidance
issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. To the extent any Award granted under the Plan either qualifies for an
exemption from the requirements of Section 409A of the Code or is subject to
Section 409A of the Code, the Plan and the Award Certificate will be interpreted
such that the Award qualifies for an exemption or, if Section 409A of the Code
is applicable, in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such

20



--------------------------------------------------------------------------------

regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan, in the event that the Committee
determines that any Award may be subject to Section 409A of the Code, the
Committee may adopt such amendments to the Plan and/or the applicable Award
Certificate or adopt policies and procedures or take any other action or
actions, including an action or amendment with retroactive effect, that the
Committee determines is necessary or appropriate to (i) exempt the Award from
the application of Section 409A of the Code or (ii) comply with the requirements
of Section 409A of the Code. Any Award that provides for a payment to any
Participant who is a “specified employee” of deferred compensation that is
subject to Code Section 409A(a)(2) and that becomes payable upon, or that is
accelerated upon, such Participant’s Termination of Employment, shall not be
made on or before the date which is six months following such Participant’s
Termination of Employment (or, if earlier, such Participant’s death). A
specified employee for this purpose shall be determined by the Committee or its
delegate in accordance with the provisions of Code Section 409A and the
regulations and rulings thereunder. If a grant under the Plan is subject to
Section 409A of the Code, then (i) distributions shall only be made in a manner
and upon an event permitted under Section 409A of the Code, (ii) payments to be
made upon termination of employment shall only be made upon a “separation from
service” under Section 409A of the Code, (iii) unless the grant agreement
specifies otherwise, each installment payment shall be treated as a separate
payment for purposes of Section 409A of the Code, and (iv) in no event shall a
Participant, directly or indirectly, designate the calendar year in which a
distribution is made except as permitted in accordance with Section 409A of the
Code. Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants of
deferred compensation hereunder to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under the Plan and grants of deferred compensation hereunder may not be
reduced by, or offset against, any amount owing by a Participant to the Company
or any of its affiliates. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s account in connection with the Plan and
grants hereunder (including any taxes, interest and/or penalties under Section
409A of the Code), and neither the Company nor any of its affiliates shall have
any obligation to indemnify or otherwise hold a Participant harmless from any or
all of such taxes, interest and/or penalties.



7.12 Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of Switzerland and
construed accordingly. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.

7.13.Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under the Plan, the Committee may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom, to comply with applicable
foreign laws or facilitate the offering and administration of the Plan in view
of such foreign laws and to allow for tax-preferred treatment of Awards.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of the Plan (including, without limitation,
sub-plans) and modify exercise procedures, and other terms and procedures, as it
may consider necessary or appropriate for such purposes, without thereby
affecting the terms of the Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as the Plan. No
such special terms, supplements, amendments, restatements, sub-plans or
modifications, however, will include any provisions that are inconsistent with
the terms of the Plan as then in effect unless the Plan could have been amended
to eliminate such inconsistency without further approval by the shareholders of
the Company.

21



--------------------------------------------------------------------------------